977 F.2d 580
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Robert A. BURTON, Plaintiff-Appellant,v.CITY OF YOUNGSTOWN, 1984 to 1991, Ohio Elected and AppointedPublic Officials;  et al., Defendants-Appellees.

No. 92-3286.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1992.
Before KEITH, KENNEDY and NATHANIEL R. JONES, Circuit Judges.

ORDER

1
Robert Burton appeals a district court order dismissing his civil rights action.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Seeking monetary and injunctive relief, Burton sued the City of Youngstown and numerous public officials pursuant to 42 U.S.C. §§ 1981, 1982, 1983, 1985 and Title VI of the Civil Rights Act of 1964.   Burton alleged that the defendants violated his civil rights when they foreclosed on property that he owned.   The district court determined that his claims were time-barred and dismissed the case.   Burton has filed a timely appeal.


3
Upon review, we conclude that the district court properly dismissed Burton's claims because they are barred by the applicable statutes of limitations.   See generally Owens v. Okure, 488 U.S. 235, 250 (1989);   Goodman v. Lukens Steel Co., 482 U.S. 656, 660-61 (1987);   Browning v. Pendleton, 869 F.2d 989, 991 (6th Cir.1989) (en banc).


4
Accordingly, we affirm the judgment for the reasons set forth in the district court's memorandum and order filed on March 16, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.